Citation Nr: 0528099	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected rheumatoid arthritis, currently evaluated 
as sixty (60) percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1955 to October 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied an increased 
rating for rheumatoid arthritis and TDIU.  Appeal to the 
Board was perfected on the two issues listed on the title 
page of this decision.

A videoconference hearing before a Veterans Law Judge sitting 
in Washington, D.C. was scheduled to be held in March 2005.  
In March 2005, the veteran cancelled the hearing and stated 
that he does not desire a rescheduled hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected rheumatoid arthritis is 
manifested by functional disability commensurate to criteria 
for no more than a 60 percent schedular rating under 
Diagnostic Code 5002 and other governing criteria; the 
veteran does not have totally incapacitating episodes as a 
result of such disability.    

2.  Service-connected disability does not preclude engagement 
in substantially gainful employment consistent with the 
veteran's education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 60 
percent for service-connected rheumatoid arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5003 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation

Service connection for rheumatoid arthritis has been in 
effect since the issuance of a November 1957 rating decision.  
As shown in this rating decision, service connection was 
granted, and an initial noncompensable disability rating was 
assigned effective October 5, 1957, the day after the 
veteran's discharge from active duty.  Since then, the rating 
assigned for this disability has been re-evaluated numerous 
times.  A 60 percent rating has been in effect since March 
1983, and this rating is "protected" under 38 C.F.R. 
§ 3.951(b) (2004), and cannot be reduced in the absence of 
evidence of fraud.  

In cases such as this, where appeal stems not from an initial 
rating assigned coincident to the grant of service connection 
of a disability, the primary concern for the Board is the 
current state or extent of the disability, consistent with 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (The present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.).  
Accordingly, while the Board considers all evidence of record 
pertinent to rheumatoid arthritis consistent with general 
provisions requiring it to consider the whole recorded 
history (see 38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)), the main focus must 
necessarily be on evidence pertaining to arthritic 
manifestations dated near and after September 2002, when the 
veteran filed the most recent increased rating claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

Rheumatoid arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (2004) (arthritis, other types).  Under 
this Code, with rheumatoid arthritis as an active process, a 
20 percent rating is assigned for one or two exacerbations a 
year for a well-established diagnosis.  A 40 percent rating 
is assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A 60 percent rating is assigned for less 
than the criteria for 100 percent but with weight loss and 
anemia productive of severe impairment of health of severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  A 100 
percent rating is assigned with constitutional manifestations 
associated with active joint involvement, and where the 
condition is totally incapacitating.  

For chronic residuals of rheumatoid arthritis, for residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, rating is to be made under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Note: The ratings for the active process will not be 
combined with the residuals ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation.    

Degenerative arthritis is rated according to 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  This Code provides that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

In this connection, it is noted that, under Hicks v. Brown, 8 
Vet. App. 417 (1995), the U.S. Court of Appeals for Veterans 
Claims stated that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or group of minor joints 
caused by degenerative arthritis established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.    

Evidence associated with the record concerning rheumatoid 
arthritis dated around and after September 2002 includes VA 
medical records and two VA compensation and pension 
"joints" (C&P) examination reports, dated in March 2003 and 
October 2004.  The Board acknowledges that the VA medical 
records document the veteran's complaints of joint pain in 
various areas, and it has considered these records, as well 
as lay evidence in the form of the veteran's statements 
submitted in support of this claim.  The VA records also 
document repeated complaints by the veteran that, in 
particular, his left shoulder, the site of a civilian job 
injury in or around 1972, continues to cause him pain; the 
left shoulder joint also becomes repeatedly dislocated.  
Notwithstanding this, however, the Board must evaluate this 
claim consistent with specific rating criteria applicable 
specifically to service-connected rheumatoid arthritis in 
various joints, and the findings in the C&P examination 
reports are specific to these criteria.  As such, the Board's 
primary focus in the discussion below is on these C&P 
examination findings.

First, the Board observes that, the March 2003 and October 
2004 C&P examination reports indicate medical professionals' 
determination that it is highly questionable whether, based 
upon contemporaneous medical evidence and pertinent history, 
the veteran even has rheumatoid arthritis, notwithstanding 
the fact that service connection has been in effect for 
decades based upon this diagnosis made long ago.  Rather, 
what the veteran likely has with respect to his complaints 
that he has aches and pains all over his body, according to 
the C&P examination reports, is inflammatory myositis, which 
is likely to be fibromyositis (fibromyalgia), the symptoms of 
which are aggravated by use of the drug simvastatin, which 
the October 2004 VA examiner indicated the veteran was taking 
for cholesterol.  


Regardless of whether prior diagnosis of rheumatoid arthritis 
might have been a misdiagnosis, the fact remains that service 
connection has long been in effect for rheumatoid arthritis, 
and, as noted earlier, the current 60 percent rating has been 
in effect for more than twenty years; as such, in the absence 
of evidence that this rating was obtained based upon 
fraudulent evidence, the rating is "protected" and is not 
subject to reduction.  As an increased rating for rheumatoid 
arthritis is the appealed issue before the Board, the Board 
will consider whether the evidence supports assignment of a 
rating higher than the current 60 percent rating, including 
whether assignment of the claimed TDIU rating is supported.

Based upon the foregoing, the Board is compelled to analyze 
this claim according to rating criteria governing rheumatoid 
arthritis.  As rheumatoid arthritis currently is rated as 60 
percent disabling, the evidence must show that there are 
constitutional manifestations associated with active joint 
involvement, with totally incapacitating episodes, in order 
to warrant the highest schedular rating of 100 percent under 
Diagnostic Code 5002.  The veteran does have persistent 
arthralgias involving multiple joints to include the 
shoulders, wrists, hands, hips, knees, or ankles, as reported 
in the 2003 C&P report, among other problems discussed below; 
however, neither this examination report nor the October 2004 
examination report provides that the veteran was, or is, 
totally incapacitated by constitutional symptoms.  The 
veteran does not allege, and the medical evidence does not 
show, that he has been advised to remain in bed, or that 
symptoms are so severe that he was deemed to be totally 
incapacitated during the time period pertinent to this 
appeal.  It also is pertinent that none of the VA medical 
records indicates overnight hospital stays or confinement due 
to the severity of symptoms from 2002 forward.

With respect to arthritic changes in the various joints as 
revealed in contemporaneous X-ray results and its impact on 
functional impairment, the March 2003 examination report 
reflects that there is no significant evidence of "greater 
than mild" degenerative arthritic changes involving the 
shoulders, wrists, hands, hips, knees, or ankles.  With 
respect to the portion of Diagnostic Code 5002 that concerns 
"chronic residuals," the evidence does not disclose that 
the veteran has such a severe joint disability that any joint 
is ankylosed, fixed, or immobile.  As for limitation of 
motion and associated functional limitations consistent with 
DeLuca, the Note to Diagnostic Code 5002 provides that rating 
for the active process is not to be combined with the 
residual ratings for limitation of motion, and that the 
higher of the two evaluations is to be assigned.  Thus, the 
rating assigned under Diagnostic Code 5002 has to be for 
either "active process" or "chronic residuals," whichever 
is more favorable, and the question for the Board is whether 
the evidence discloses functional limitations, including 
limitation of motion of joints, that are so severe that they 
would result in a rating higher than 60 percent already in 
effect.  If so, then such rating could be assigned, rather 
than the current 60 percent rating. 

Functional limitations, as reflected in the March 2003 C&P 
examination report, include some reduced joint motion and 
pain, as well as weakness, particularly in the wrists and 
hands.  The veteran uses a cane to assist in ambulation.  The 
most significant problem for the veteran, however, is left 
shoulder pain and recurrent dislocation of the left shoulder 
joint, post multiple surgeries following a 1972 civilian job 
injury.  Again, contemporaneous X-ray tests reveal, at most, 
mild degenerative arthritis in the multiple joints; further, 
as to the left shoulder, the examiner explicitly stated that 
examination results are not consistent with inflammatory 
arthritis in the left shoulder joint.  Additionally, even 
though the veteran does complaint of wrist pain, the 
examination findings were largely unremarkable with no 
evidence of significant osteopenia involving the radiocarpal 
or intercarpal joints.  No significant evidence of joint 
space narrowing or osteophytes was seen to suggest a 
significant osteoarthritis.  Similarly, with respect to the 
hips, right knee, and ankles, X-ray results revealed minimal, 
or unremarkable, osteoarthritic or degenerative changes and 
no significant evidence of inflammatory arthritis, although 
the right ankle appears to show results most positive from 
the standpoint of the potential for osteoarthritis, either on 
the basis of normal aging process and/or posttraumatic 
changes.  Upon X-ray tests of the cervical and lumbosacral 
spine, it was noted that the veteran has mild spondylosis and 
no spinal stenosis and L5-S1 disc degeneration.  He does have 
some decreased range of motion in various joints; however, 
the Board must note that the focus of 
service-connected disability is rheumatoid or inflammatory 
symptoms, and, a key diagnosis rendered in March 2003 is: 
"Inflammatory arthralgias . . . not confirmed.  No 
significant findings over the years to suggest progressive 
rheumatoid arthritis or changes consistent with inflammatory 
arthritis."  Moreover, with the examiner's determination 
that cervical and lumbosacral spondylosis is not service-
related; that the left shoulder rotator cuff syndrome 
residuals are related to the civilian job injury (thus, 
strongly suggesting that any joint pain or other symptoms 
associated with the left shoulder is not attributable to the 
service-connected disability), and lack of significant 
evidence of "greater than mild" degenerative arthritic 
changes in the shoulders, wrists, hands, knee or ankles, the 
Board does not have adequate bases to strictly associate 
range-of-motion findings to rheumatoid arthritis.  Thus, the 
Board is of the opinion that the 60 percent assigned under 
criteria for "active process" of rheumatoid arthritis would 
in all likelihood be the more favorable rating as compared to 
that which could be supported by a rating based upon 
limitation of motion alone or in combination with DeLuca 
considerations like pain on motion.       

Notwithstanding the above, in light of recent VA C&P 
examinations indicating that what the veteran likely has is 
fibromyalgia as opposed to rheumatoid arthritis, the Board 
notes that the highest schedular evaluation provided by 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2004), evaluating 
fibromyalgia (fibromyositis, primary fibromyalgia syndrome), 
is 40 percent.  Hence, this diagnostic code would not provide 
a basis for a higher rating for the veteran's service-
connected disability.  

Based upon all of the foregoing, the Board does not have 
before it factual bases upon which to grant a schedular 
rating of 100 percent under Diagnostic Code 5002 or other 
governing law, including Diagnostic Codes concerning 
arthritis and DeLuca.  Thus, the preponderance of the 
evidence is against the claim, and the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2004).    

II.  TDIU

Total disability is deemed to be shown with impairment of 
mind or body, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 C.F.R. § 3.340 (2004).  TDIU may be 
assigned, where the schedular rating is less than total, as 
is the case here, when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16 (2004).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  See 38 
C.F.R. §§ 3.341(a), 4.19 (2004).  Factors to be considered 
are the veteran's level of education, employment history, and 
vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Service connection is in effect for only rheumatoid 
arthritis, 60 percent disabling since March 1983.  With only 
one service-connected disability rated at 60 percent, the 
veteran does meet the objective, schedular criteria for 
consideration of entitlement to TDIU under 38 C.F.R. § 
4.16(a).  

The Board, however, also considers subjective criteria to 
determine whether the veteran is entitled to TDIU in this 
case.  The inquiry, essentially, is whether rheumatoid 
arthritis, without consideration of any nonservice-connected 
disabilities and age, preclude substantially gainful 
employment consistent with the veteran's education and 
occupational experience.  The record reflects that the 
veteran has six years of formal education.  After discharge 
from active duty, he worked as a laborer and in the trucking 
business which required strenuous physical activity (lifting, 
pulling, pushing).  In the early 1970s, the veteran injured 
his left shoulder, and has been unemployed since then due to 
the residuals of this injury.  See, e.g., April 1988 Board 
decision denying TDIU, and March 2003 C&P examination report.   

The Board acknowledges that, as the 60 percent rating has 
long been in effect for rheumatoid arthritis, the objective, 
schedular criteria for TDIU consideration was met decades 
ago.  The veteran previously has sought TDIU unsuccessfully 
before the RO, and the Board confirmed the RO's denials.  See 
March 1985 April 1988 Board decisions.  As was observed by 
the Board in 1985 and in 1988, the primary basis for denial 
of TDIU was that, even though a 60 percent rating was in 
effect for rheumatoid arthritis even then, the likely factor 
hampering the veteran's ability to obtain and maintain 
gainful employment as a laborer or in the trucking industry 
was the residual manifestations of a left shoulder injury in 
the early 1970s.  In this regard, it also is pertinent that 
the veteran reported during the March 2003 C&P examination 
that he has been receiving Social Security Administration 
(SSA) disability compensation benefits for many years based 
upon the left shoulder injury residuals; VA outpatient 
treatment records dated within the last several years do 
document numerous complaints of pain in various joints, but 
the complaints about left shoulder pain and recurrent left 
shoulder dislocation are more numerous and appear to be 
particularly problematic for the veteran.       

Most importantly, however, a VA examiner stated in his March 
2003 report that while the veteran is "likely disabled on an 
100 % basis for work," the disability "is not related to 
service-connected injuries or disorders on terms of the 
entire percentage of disability.  This percentage of 
disability is also contributed to by work-related injury to 
the left shoulder with rotator cuff syndrome and recent 
recurrence of rotator cuff syndrome with additional surgery 
for the left shoulder, pending."  This evidence is highly 
probative, and it, plus the evidence discussed in the 
preceding paragraph, as a whole, substantially disfavors a 
favorable resolution of the TDIU claim.  It also is relevant 
that the evidentiary basis, to the extent that the 
nonservice-connected shoulder injury residuals hampers 
employability, has remained constant over the years (see 
Board TDIU denials), and the symptomatology attributed to the 
service-connected disability does not seem to have become 
exacerbated.      

Furthermore, the Board acknowledges that, in March 2004, Dr. 
Chinn, a VA medical doctor, said: "In my opinion, there is 
no question [the veteran] is totally disabled.  He is unable 
to work in any capacity."  The Board has considered this 
medical record carefully to determine whether it places the 
evidence for and against a grant of TDIU in equipoise.  It 
does not hold more probative value than the opinion in the 
March 2003 C&P examination report.  This opinion, as is 
acknowledged by Dr. Chinn, was given at the request of the 
veteran and his accredited service representative with 
consideration of the fact that 
service-connection is in effect for rheumatoid arthritis, 
that the veteran has been "plagued by cervical and lumbar 
spondylosis with osteoarthritis of the hips, manifested by 
neck/low back pain, hip and thigh pains," that he has had 
left shoulder dislocations on 3 separate occasions, and that 
he has antalgic gait that "confirmed" his chronic pain 
syndrome.  

Dr. Chinn's opinion is brief, summary, conclusory, and 
apparently is based in large part by history relayed to the 
doctor by the veteran and/or his representative.  While this 
factor alone does not necessarily mean that an opinion is 
incredible or unreliable from a medical standpoint, the Board 
cannot ignore explicitly stated examination findings in the 
2003 C&P examination report, which included extensive 
discussion of relevant history dating back to the initial 
medical basis for the grant of service connection discussed 
in Section I of this decision.  These findings, as discussed 
earlier, in sum, indicate, at most, minimal osteoarthritic 
changes, and questionable basis for finding that the 
veteran's various joint pains are all attributable to the 
service-connected disability.  Dr. Chinn does not address the 
significance of nonservice-related left shoulder injury 
residuals (which, in the Board's opinion is significant to 
this claim and merits specific discussion, as was done in the 
2003 C&P examination report, particularly given prior Board 
TDIU denials).  Further, Dr. Chinn, essentially, seems to 
have assumed that, because service connection is in effect 
for an arthritic condition affecting multiple joints, the 
veteran's cervical and lumbar spondylosis is, too, part of 
the service-related disability - on this point, the October 
2004 C&P report contains a contrary conclusion.  He does not 
explain, for example, why he believes the left shoulder 
injury residuals and back problems are associated with 
rheumatoid arthritis, regardless of whether rheumatoid 
arthritis is, or is not, the correct diagnosis.  Based upon 
all of these considerations, the Board concludes that the 
2003 C&P medical opinion disfavoring TDIU carries 
substantially more probative weight.    

The Board concludes that the preponderance of the evidence is 
against the claim, and that the benefit-of-reasonable doubt 
rule is inapplicable.

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a September 2004 letter, the RO 
notified the veteran that, basically, the evidence must show 
that a service-connected disability has worsened to receive a 
higher rating for such disability, and that TDIU requires 
both objective (schedular TDIU threshold criteria) and 
subjective (rheumatoid arthritis precludes gainful 
employment) evidence.  The specific diagnostic criteria 
applicable to his disability were discussed in the rating 
decision, Statement of the Case (SOC), and Supplemental SOC 
(SSOC).  The 2004 letter also explained that, if he provides 
information about the sources of evidence or information 
pertinent to the claim, particularly medical evidence showing 
that the disability has worsened, as well as employment 
records and records of local government agencies, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  He was further advised that, 
notwithstanding VA's duty to assist in claim development, he 
ultimately bears the responsibility to ensure his claim is 
adequately substantiated.  As for the "fourth element," 
this letter explicitly said: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If the information or evidence is in your 
possession, please send it to us."  The notice of the 
"fourth element" arguably was given even before 2004, as 
the December 2003 SOC cited 38 C.F.R. § 3.159 (2004), which 
provides, in part, that VA must inquire the veteran to submit 
any evidence in his possession that is pertinent to the 
claim.


The Board acknowledges that full VCAA notice was given during 
the appeal period, after the issuance of the unfavorable 
rating decision upon which this appeal is based.  The Board 
finds no prejudicial error resulted as a result of this 
timing defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

During the appeal period, the veteran had full notice of his 
rights and VA obligations under VCAA.  Given the long history 
of prior increased rating claims he had filed based upon his 
rheumatoid arthritis, it would be unreasonable to conclude he 
did not understand that evidence, in particular medical 
evidence, must show that the disability has worsened in order 
to obtain a higher compensation rate.  Moreover, he 
previously had filed more than one TDIU claim, and the Board 
twice denied it.  Thus, he also knew what the basic criteria 
for TDIU entitlement are, and these criteria were reiterated 
during the appeal period.  Again, he was told what VA must do 
to assist in claim development, and what he himself is 
responsible for supplying if he desires VA assistance.  He 
was told that he could submit any evidence on his own.  

Furthermore, even after the veteran was issued the November 
2004 SSOC (sent in December 2004) and was notified that he 
has an additional 60 days to comment on his claim, he did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  Instead, he 
waived his right to provide additional evidence in the form 
of lay testimony (and possibly additional records as well) 
when he cancelled the Board hearing scheduled to be held in 
March 2005, and clearly stated that he does not desire a 
rescheduled hearing.    

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOC, duty-to-assist letter, as well 
as the unfavorable rating decision, why the claim was denied.  
He was told about his and VA's respective claim development 
responsibilities in the VCAA letter, and was on notice that 
he himself has claim substantiation responsibility so long as 
the RO rating action remains unfavorable as to either issue 
on appeal.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA outpatient treatment records, multiple C&P 
examination findings appropriate to an evaluation of this 
claim, and the veteran's written statements submitted in 
support of the claim.  The veteran was given an opportunity 
to testify before the Board in connection with this claim, 
but elected not to do so.     

On another matter, with respect to the veteran's report 
during the March 2003 C&P examination that he has been 
receiving SSA disability compensation benefits for many 
years, again, these benefits reportedly were based upon the 
left shoulder civilian job injury in the early 1970s.  The 
Board has concluded that a remand to obtain the veteran's SSA 
disability benefits application, supporting 
exhibits/evidence, and administrative law judge decision 
thereon issued decades ago, long before the veteran filed the 
instant claim in 2002, is unlikely to add evidence material 
to the Board's evaluation of this claim; thus, the 
adjudication of this claim would be unduly delayed without 
meaningful benefit to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).   

Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     


ORDER

An increased disability evaluation for rheumatoid arthritis, 
currently evaluated as 60 percent disabling, and TDIU, are 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


